                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

    REGINA NOE,                                               )
                                                              )
                  Plaintiff,                                  )
                                                              )
         v.                                                   )        Case No. 6:19-cv-03030-SRB
                                                              )
    WILMA CHASTAIN and                                        )
    NEALE & NEWMAN, L.L.P.,                                   )
                                                              )
                  Defendants.

                                                    ORDER

        Before the Court is Defendant Neale and Newman, L.L.P.’s Motion to Dismiss Plaintiff’s

Amended Petition (Doc. #13). For reasons discussed below the motion is granted.1

        I.       Legal Standard

        Defendant NN Law filed the present motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. Under Rule

12(b)(6), a court may dismiss a claim for “failure to state a claim upon which relief can be

granted.” “To survive a motion to dismiss [for failure to state a claim], a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotation marks omitted)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Zink v. Lombardi, 783 F.3d

1089, 1098 (8th Cir. 2015). “A claim has facial plausibility when the plaintiff pleads factual



1
  Plaintiff has not yet served Defendant Wilma Chastain with process. Accordingly, Plaintiff is ordered to file a
statement showing cause why this Court should not dismiss her claims against Defendant Chastain without prejudice
for failure to prosecute. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (internal quotation marks omitted)
(quoting Sterling v. United States, 985 F.2d 411, 412 (8th Cir.1993) (per curiam) and citing Fed. R. Civ. P. 41(b))
(“District courts have inherent power to dismiss sua sponte a case for failure to prosecute, and we review the
exercise of this power for abuse of discretion.”). Plaintiff shall file her statement on or before April 22, 2019.
content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ash v. Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (internal

citation quotation marks omitted) (quoting Iqbal, 556 U.S. at 678).

       The Court must accept all facts alleged in the complaint as true when deciding a motion

to dismiss. See Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849, 851 (8th Cir. 2009)

(noting “[t]he factual allegations of a complaint are assumed true and construed in favor of the

plaintiff, even if it strikes a savvy judge that actual proof of those facts is improbable”).

However, allegations that are “legal conclusions or formulaic recitation of the elements of a

cause of action . . . may properly be set aside.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585,

594 (8th Cir. 2009) (internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 677).

       II.     Background

       Plaintiff’s amended complaint alleges the following facts, which the Court accepts as true

for purposes of Defendant NN Law’s motion to dismiss. See Data Mfg., Inc., 557 F.3d at 851.

In 2004, Plaintiff borrowed a total of $250,000 (the “2004 loan”) from Defendant Wilma

Chastain (“Chastain”) to pay off another loan Plaintiff had taken out from a bank to purchase real

property in Springfield, Missouri (the “real property”). (Doc. #10, pp. 2–3). Plaintiff had

purchased this real property on behalf of Iron Horse Properties, Inc. (“Iron Horse”), “a Missouri

corporation solely owned by [Plaintiff] and to help run a home for homeless veterans in honor of

[Plaintiff’s] father A.C. Smith, which was a personal charity owned and operated by [Plaintiff],

not as a commercial operation." (Doc. #10, p. 3). On August 20, 2004, Plaintiff signed a

promissory note personally and on behalf of Iron Horse, promising to pay Defendant Chastain

the $250,000 plus interest within two years. (Doc. #10, p. 3; Doc. #10-1, p. 1). Plaintiff

personally guaranteed the promissory note. (Doc. #10, p. 3). On April 15, 2009, Plaintiff




                                                   2
personally signed and guaranteed another promissory note on the same loan. (Doc. #10, p. 3).

Plaintiff alleges that the 2004 loan “arises out of a personal charitable purpose” and that the

“loan was primarily for personal, family or household purposes.” (Doc. #10, pp. 11, 13).

       The loan went unpaid. On February 25, 2010, Defendant Chastain filed suit against

Plaintiff and Iron Horse to recover the $250,000 they owed her under the promissory notes.

(Doc. #10, p. 3). On March 14, 2011, the Circuit Court of Greene County, Missouri, entered a

$250,000 judgment (the “judgment”) in favor of Defendant Chastain and against Plaintiff and

Iron Horse. (Doc. #10, p. 3; Doc. #10-1, p. 2). On April 24, 2012, about a year after the

judgment, Defendant Chastain formed an agreement (the “forbearance agreement”) with Iron

Horse to “renew the notes previously signed between the parties.” (Doc. # 10, p. 4; Doc. #10-1,

pp. 3–4). Under the forbearance agreement, Defendant Chastain promised to cancel the

foreclosure sale of the real property in exchange for Iron Horse’s promise to execute a new

promissory note in the amount of $272,500 and a deed of trust conveying a security interest in

the real property for the benefit of Defendant Chastain. (Doc. #10-1, p. 3). The forbearance

agreement further provided that payment in full according to the new promissory note would

satisfy Defendant Chastain’s judgment. (Doc. #10-1, p. 3).

       Iron Horse did not pay Defendant Chastain the full amount specified under the new

promissory note that was part of the forbearance agreement. Beginning in July 2016, Defendant

Neale and Newman, L.L.P, (“NN Law”), a law firm hired by Defendant Chastain, filed several

garnishments in attempt to collect the amount Plaintiff allegedly still owed Defendant Chastain.

(Doc. #10, pp. 5–9). Defendant NN Law directed the garnishments to Ken Davis, who is the

trustee of the Revocable Trust of A.C. Smith and Olie Allene Smith (the “trust”). (Doc. #10, pp.

5–9; Doc. #10-1, pp. 15–20). Plaintiff has “rights in assets of the A.C. Smith Trust,” to which




                                                 3
Plaintiff refers as “her father’s Trust.” (Doc. #10, p. 15). Plaintiff’s rights in the trust assets

“include cash and the rights to [Plaintiff’s] portion of 5 acres of commercial property in Nixa,

Missouri.” (Doc. #10, p. 10).

        Plaintiff brought this action, alleging that Defendants’ collection activities are unlawful.

In Count I of Plaintiff’s amended complaint, Plaintiff alleges that Defendant NN Law violated

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., by filing the

garnishments. (Doc. #10, pp. 11–12). In Count II, Plaintiff alleges that Defendants Chastain and

NN Law violated the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. §

407.010 et seq., through their collection efforts, including the garnishments. (Doc. #10, pp. 12–

13). In Count III, Plaintiff alleges that Defendants Chastain and NN Law violated the

garnishment procedures set forth in Missouri Supreme Court Rule 90 and Mo. Rev. Stat. §

525.010, et seq. (Doc. #10, pp. 14–15). Defendant NN Law now moves to dismiss Plaintiff’s

        III.    Discussion

                A. Count I: Violation of FDCPA

        The FDCPA allows “consumers who have been subjected to unfair practices by third-

party debt collectors to recover damages, attorney fees, and costs.” Duffy v. Landberg, 133 F.3d

1120, 1122 (8th Cir. 1998) (citing 15 U.S.C. § 1692k(a)). The FDCPA applies only to collection

activity arising from a “debt,” which the statute defines as “any obligation or alleged obligation

of a consumer to pay money arising out of a transaction in which the money, property, insurance,

or services which are the subject of the transaction are primarily for personal, family, or

household purposes, whether or not such obligation has been reduced to judgment.” § 1692a(5)

(emphasis added); Duffy, 133 F.3d at 1123 (citing § 1692a(5)) (holding that the FDCPA “broadly

defines debt as ‘any obligation’ to pay arising out of a consumer transaction”). “The FDCPA




                                                   4
‘characterizes debts in terms of end uses.’” Micks v. Gurstel Law Firm, P.C., No. 17-CV-4659

(ECT/ECW), 2019 WL 418850, at *7 (D. Minn. Feb. 1, 2019) (quoting Bloom v. I.C. Sys., Inc.,

972 F.2d 1067, 1068 (9th Cir. 1992)). Under the FDCPA, “[t]he relevant time for determining

the nature of the debt is when the debt first arises.” Zwicky v. Carlson & Assocs., Ltd., No. CIV.

11-1413 DSD/TNL, 2011 WL 6203058, at *1 (D. Minn. Dec. 13, 2011) (internal quotation

marks omitted) (quoting Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C.,

214 F.3d 872, 874 (7th Cir.2000)).

       The parties dispute whether the 2004 loan Plaintiff borrowed from Defendant Chastain

was “primarily for personal, family, or household purposes” and is thus a “debt” within the

FDCPA’s scope. Defendant NN Law argues that Plaintiff has failed to sufficiently plead that the

2004 loan is a “debt” within the meaning of the FDCPA because “[t]he purpose of the loan from

Ms. Chastain to Ms. Noe was to fund a charity and purchase real property owned by a business,

not for personal purposes, and thus the debt is not consumer debt subject to the FDCPA.” (Doc.

#14, p. 7). Plaintiff argues the loan in question is a debt she incurred “primarily for personal,

family, or household purposes” under the FDCPA because “it is clear that Plaintiff Regina Noe

personally guaranteed this debt and was personally liable for the judgment and that she used the

debt for her personal purpose which included residing in the real property.” (Doc. #15, p. 5).

Defendant NN Law replies that Plaintiff’s use of the word “personal” in her amended complaint

“does not change the fact that the loan was used” to purchase the real property for a Missouri

corporation; that Plaintiff’s allegation that she personally guaranteed the 2004 loan “does not

make the loan for ‘personal, family, or household purposes’” within the meaning of the FDCPA;

and that Plaintiff’s allegation that she “lived in the house owned by the corporation in order to




                                                  5
run the charity does not turn the subject of the transaction into one of personal, family, or

household purposes.” (Doc. #18, p. 2).

         Here, Plaintiff fails to state a claim under the FDCPA because the 2004 loan, as alleged

by Plaintiff, is not a “debt” for FDCPA purposes. The obligation at issue arises from the

$250,000 Defendant Chastain loaned to Plaintiff in 2004 to pay off another loan Plaintiff used to

purchase the real property on behalf of Iron Horse—a for profit corporation—to serve homeless

veterans.2 A loan taken on behalf of a corporation to pay off another loan borrowed to pay for

real property owned by that corporation is not incurred “primarily for personal, family, or

household purposes.” See Isaacson v. Saba Commercial Servs. Corp., 636 F.Supp.2d 722, 725

(N.D. Ill. 2009) (FDCPA inapplicable where purported debt “originat[ed] from a business debt

on behalf of a not for profit corporation....”). Plaintiff correctly points out that the plaintiff in

Isaacson did not personally guarantee the not for profit’s debt, whereas Plaintiff did personally

guarantee the $250,000 loan she borrowed from Defendant Chastain to help pay the debt owed

by Iron Horse. However, the FDCPA “characterizes debts in terms of end uses,” not in terms of

whether a business owner personally guarantees repayment of a loan regardless of its end use.

Micks, 2019 WL 418850, at *7. The Court dismisses Count I without prejudice.

                  B. Count II: Violation of MMPA

         The MMPA creates a cause of action for “[a]ny person” who 1) purchases “merchandise”

2) “primarily for personal, family or household purposes” and 3) “suffers an ascertainable loss of

money or property” 4) “as a result of the use or employment by another person of a method, act


2
  While Plaintiff does not directly allege that she lived in the real property, she does allege that “Defendant Wilma
Chastain made the allegation [in a prior lawsuit] that Plaintiff Regina Noe and others were residing in” the real
property. (Doc. #10, p. 5). Even if this allegation is true, it does not change the outcome here. The plain language
of the FDCPA requires that the “debt” in question be incurred “primarily for personal, family, or household
purposes.” § 1692a(5) (emphasis added). Plaintiff does not, for example, allege that the main purpose of taking the
loan was to provide herself with a residence. Her allegations do not “allow[] the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” See Ash, 799 F.3d at 960.


                                                          6
or practice declared unlawful by section 407.020.” Mo. Rev. Stat. § 407.025.1; Kuhns v.

Scottrade, Inc., 868 F.3d 711, 719 (8th Cir. 2017) (citing Mo. Rev. Stat. § 407.025.1) (holding

that the MMPA is a consumer protection statute that “provides a private right of action to any

person who sustains ascertainable loss in connection with the purchase or lease of merchandise

as a result of certain practices declared unlawful.”). Defendant NN Law argues that Plaintiff has

failed to sufficiently plead 1) that the 2004 loan was “for personal, family, or household

purposes” within the meaning of the MMPA; 2) that Plaintiff has suffered any ascertainable loss

as required under the MMPA; 3) that the garnishments at issue violate the MMPA; and 4) that

the garnishments “have any ‘connection with’ the 2004 loan upon which the $250,000 Judgment

was based.” (Doc. #14, pp. 7–9). Plaintiff does not respond to Defendant NN Law’s arguments

for dismissing Count II. Plaintiff is silent as to Defendant NN Law’s “ascertainable loss” or “in

connection with” arguments. As to Defendant NN Law’s “personal, family, or household

purposes” argument, this Court presumes that Plaintiff intends for her arguments supporting her

FDCPA claim to also support her MMPA claim. 3

        Here, Plaintiff has failed to state a claim under the MMPA. As stated above, Plaintiff

alleges that she borrowed the 2004 loan on behalf of her business, Iron Horse, to help pay off

another loan Iron Horse had borrowed to purchase real property for serving homeless veterans.

These allegations do not show the purchase or lease of merchandise “primarily for personal,

family or household purposes,” as required under the MMPA. See Shuler v. Trimble Navigation,

Ltd., No. 08-0119-CV-W-GAF, 2008 WL 11337506, at *2 (W.D. Mo. May 6, 2008) (citing Saey

v. CompUSA, Inc., 174 F.R.D. 448, 450 (E.D. Mo. 1997)) (noting that merchandise purchased

for a plaintiff’s business does not give rise to an MMPA claim). The Missouri legislature’s use


3
  This Court does not decide whether “primarily for personal, family, or household purposes” under the FDCPA has
the same meaning as the MMPA’s identical provision.


                                                       7
of “primarily” means that a business obligation does not fall within the MMPA just because it

may have also incidentally served a personal purpose. See Conway v. CitiMortgage, 438 S.W.3d

410, 414 (Mo. banc 2014) (citing Ports Petroleum Co., Inc. of Ohio v. Nixon, 37 S.W.3d 237,

240 (Mo. banc 2001) (“When a statute does not include a definition for a term, courts consider

its plain and ordinary meaning.”). Count II is dismissed without prejudice.

               C. Count III: Wrongful Garnishment

       In Missouri, proceedings for garnishments in aid of execution are governed by Chapter

525 of the Missouri Revised Statutes and Missouri Supreme Court Rule 90. “In order to state a

claim for wrongful garnishment, a plaintiff must allege” 1) “that the garnished property is his

property” and 2) “abuse or misuse of the garnishment statute.” Howard v. Frost Nat’l Bank, 458

S.W.3d 849, 854 (Mo. Ct. App. 2015) (collecting cases and holding that an action for wrongful

garnishment is “cognizable” in Missouri). Defendant NN Law argues Plaintiff has failed to

sufficiently plead both elements of a Missouri wrongful garnishment claim. As to the first

element, Defendant NN Law argues that Plaintiff has failed to plead that any property belonging

to Plaintiff has been garnished because she “has not alleged that there has been a payout from the

Trust that she has not received or that there has been a judicial determination as to the allocations

of the funds from the Trust.” (Doc. #14, pp. 11–13). As to the second element, Defendant NN

Law argues Plaintiff has failed to sufficiently plead “some kind of abuse or misuse of the

garnishment statutes” because she has not properly alleged that the judgment had been satisfied

before the garnishments were filed pursuant to a novation. (Doc. #14, pp. 11–13). Plaintiff does

not respond to Defendant NN Law’s arguments.

       Plaintiff fails to state a wrongful garnishment claim because she does not sufficiently

plead that any property was garnished. In the few Missouri cases where a plaintiff has prevailed




                                                 8
on a wrongful garnishment claim, some property belonging to the plaintiff was attached or seized

as a result of garnishment filings. See, e.g., Moon v. Tower Grove Bank & Tr. Co., 691 S.W.2d

399, 400 (Mo. Ct. App. 1985) (judgment debtors had $1000 garnished from their bank accounts).

Here, Plaintiff alleges that “Defendants[’] unauthorized garnishment has resulted in Plaintiff

being denied the possession and use of the property to be given to her in her father’s Trust.”

(Doc. #10, p. 15) (emphasis added). Even if it is true that Plaintiff is a beneficiary of the trust,

that she therefore has interests in the trust property, and that the trustee is the garnishee, Plaintiff

has not alleged that any trust assets that were meant to be distributed to her have been attached or

seized as a result of the garnishment filings. Plaintiff’s allegations therefore do not “allow[] the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

See Ash, 799 F.3d at 960.

        IV.     Conclusion

        Accordingly, it is ORDERED that Defendant Neale & Newman, L.L.P.’s Motion to

Dismiss Plaintiff’s Amended Petition (Doc. #13) is granted. Plaintiff’s claims against Defendant

Neale & Newman, L.L.P. are dismissed without prejudice. It is further ORDERED that on or

before April 22, 2019, Plaintiff shall file a statement showing cause why this Court should not

dismiss her claims against Defendant Chastain without prejudice for failure to prosecute.



        IT IS SO ORDERED.

                                                        /s/ Stephen R. Bough
                                                        STEPHEN R. BOUGH
                                                        UNITED STATES DISTRICT JUDGE

Dated: April 10, 2019




                                                   9
